DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-8 are pending.
The applicants have canceled claim 1, amended claim 8 with the features from claim 1, and lastly changed the dependency of the remaining claims to claim 8.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.  The applicants have canceled claim 1 and amended claim 8, and the arguments are based upon the features.  The rejection of the claims as seen below reflect the changes of the claimed invention wherein the dependency of claims 3, 4, 6, and 7 are now dependent upon amended claim 8, and now canceled claim 1 having features incorporated into claim 8.
After reconsideration of the amended claimed invention and regarding the arguments it is noted that the features of the regarding the first and second extending portions being made from the electrically conductive material from the region of the flow passage to the outer peripheral surface of the nozzle is noted.  The applicants argued that the Uchida reference discloses a contrary structure and does not teach of the dimensions of the second extending portion being smaller than that of the first extending portion, and further of the cross section as it decreases towards the connection portion of the second extending portion to the first extending portion.  
	Further, the applicants then argue concerning the deficiencies of Park as the flow passage do not extend to the external portion, and that the first and second extending portions are not made from electrically conductive material.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Here, the Park reference is used to teach of the different shapings to the nozzles that is applied to the Uchida nozzle structure.  Further, the Uchida reference does teach of nozzle structure having the first and second extending portions that are formed of the electrically conductive material that is further extends to the interior surface of the flow passage.  The issues raised by the applicants concerning the deficiencies of the Uchida and Park references have been considered.  The shape of the flow passage taught in Park can be applied to the Uchida reference for improving the flow properties of the material through the nozzle, particularly in providing a more laminar flow as the materials transitions through from the different nozzle sections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2018/0202074) in view of Park (US 2016/0083868)
In regards to claim 8, Uchida teaches of an electrospinning head comprising: 
a head main body (22) in which a storage hollow capable of storing a material liquid is formed in the inside; 
and 5a nozzle made of an electrically conductive material (see teaching of connector (21) and nozzle (20) being of conductive material, see stainless steel [0028], [0032]) and projecting from an outer peripheral surface of the head main body, a flow passage which communicates with the storage hollow being formed inside the nozzle, and an ejection port (20a) of the flow passage being formed at a 10projecting end of the nozzle from the head main body, the nozzle being configured to be applied with a voltage to form an electrical field around the nozzle (the voltage applied via power supply 4, see [0054] and Fig. 1), wherein the nozzle comprises: 

    PNG
    media_image1.png
    606
    591
    media_image1.png
    Greyscale

a first extending portion (see connector 21) that constitutes a connecting portion to the outer peripheral surface of the 15head main body, a part of the first extending portion excluding the flow passage having a first volume; 
and a second extending portion (see nozzle 20) that further projects from the first extending portion toward a projection direction of the nozzle and constitutes the projecting end 20of the nozzle, a part of the second extending portion excluding the flow passage having a second volume smaller than the first volume, and a dimension of the second extending portion along the projection direction being smaller than that of the first extending portion.

Uchida does not teach of the claimed cross section flows in the regions of the connecting portion between the second and first extending portion and of the cross section between the connecting portion of the head main body to the second extending portion to the first connecting portion.

In this regards, see the electrospinning apparatus of Park, regarding Fig. 5-9, see nozzle 42.  See the cross section of the flow passage, with the regions.

    PNG
    media_image2.png
    803
    1206
    media_image2.png
    Greyscale

As seen above, there is a decreasing in cross section of the flow passage that runs from the head main body to the connection between the first extending portion and second extending portion.  Further, the second extending portion section from the first extending portion to the projecting end of the nozzle is a substantially constant cross section.  Figs. 4-9, see [0114] are directed to other exemplary embodiment of the apparatus, and directs to a known nozzle configuration of the electrospinning apparatus, particularly from the head main body 43 to the nozzles 42.  The electrospinning apparatus providing for formation of nanofiber of uniform quality, see abstract.
It would have been obvious for one of ordinary skill in the art to modify the flow passage of the nozzle structure of Uchida with the portions that include constant and decreasing cross sections as taught by Park as a known flow passage design of the nozzles for an electrospinning apparatus, thereby to improve the nanofiber quality produced.

25In regards to claim 7, an electric power source that applies a voltage to the nozzle of the electrospinning head.  See Uchida, Fig. 1, power supply that provides a voltage to the nozzle, main body, and connector, see [0054].




Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Park as applied to claim 1 above, and further in view of Kim (US 8178029).
5In regards to claim 3, the electrospinning head according to claim 1, wherein a thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is smaller than that of the first extending portion.  
Uchida does not clearly teach of the thickness of the second extending portion being smaller than that of the first extending portion.

In this regards, of a related nozzle in the electrospinning arts (see Kim Figs.1 and 4 that teaches connection of voltage to the nozzle), Kim teaches of the concept of the thinner walls for the extended portion of the spinneret 102, nozzle 104, see Figs. 2a, 2b, see marked up version of Fig. 2B below.

    PNG
    media_image3.png
    572
    651
    media_image3.png
    Greyscale

The arrangement Kim being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.	
It would have been obvious for one of ordinary skill in the art to modify the walls of Uchida in view of Park with the thickness as taught by Kim of alternate nozzle designs that can be incorporated into the electrospinning device.

10In regards to claim 4 (dependent upon claim 3), wherein the thickness of the second extending portion from the flow passage to the outer peripheral surface of the nozzle is uniform up to the projecting end of the nozzle.  See teaching by Kim regarding the portions with thickness being uniform up to the projecting end of the nozzle, further Uchida teaches of the nozzles also with thickness being constant.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida ‘074 in view of Park and Kim as applied to claim 4 above, and further in view of Uchida (US 2017/0145594).
In regards to claim 6, 20wherein the thickness of the first extending portion from the flow passage to the outer peripheral surface of the nozzle decreases as an area in the first extending portion becomes closer to the connecting portion connecting to the second extending portion.  
	The Uchida ‘074 and Kim references do not teach of the thickness of the first extending portion decreasing from the connecting portion to second extending portion.

In this regards, it is known in the nozzle features of the same field of endeavor, as seen in Uchida ‘594 that teaches of the wall thickness as it slopes in the first portion, see 10, 10B, Fig. 2B.

    PNG
    media_image4.png
    332
    354
    media_image4.png
    Greyscale

The arrangement of Uchida ‘594 being of known alternate nozzle configurations utilized in the arts.  It would allow for different nozzle configurations that can be applicable and placed upon the devices depending upon the desired melt flow through the nozzle and orifice in forming the product.  
Here, it would have been obvious for one of ordinary skill in the art to modify the nozzle of Uchida ‘074 in view of Park and Kim with the decreasing wall thickness as taught by Uchida ‘594 as a known alternative flow passage design of the nozzle as this is a simple substitution of one known element for another (thicknesses and shape of the nozzle) to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726